Citation Nr: 0422361	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-12 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for calluses of the 
left foot, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for calluses of the 
right foot with plantar warts, currently evaluated as 10 
percent disabling.

5.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a verifiable in-service 
stressor upon which to predicate a diagnosis of post-
traumatic stress disorder.

3.  The veteran has slight impairment of the left knee 
characterized by subjective complaints of pain and 
tenderness, flexion limited to 100 degrees, and crepitus.

4.  The veteran has slight impairment of the left foot 
characterized by very mild calluses on the left great toe and 
subjective complaints of occasional soreness and swelling.

5.  The veteran has slight impairment of the right foot 
characterized by subjective complaints of occasional soreness 
and swelling.

6.  The veteran has three service-connected disabilities, 
each rated as 10 percent disabling with a total combined 
rating of 30 percent solely for service-connected disability.  
He has a total combined rating of 60 percent for all 
disabilities, service-connected and nonservice-connected.

7.  The veteran is fifty-two years old with an eleventh grade 
education, vocational training as a mechanic and work 
experience as a grocery bagger/stocker and as a mechanic.

8.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
his education and work experience as a result of disability.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or as 
a consequence of active service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).

2.  Criteria for an evaluation higher than 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 
4.71a, Diagnostic Code 5257 (2003).

3.  Criteria for an evaluation higher than 10 percent for 
calluses of the left foot have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, 
Diagnostic Code 5284 (2003).

4.  Criteria for an evaluation higher than 10 percent for 
calluses of the right foot with plantar warts have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71, 4.71a, Diagnostic Code 5284 (2003).

5.  Criteria for nonservice-connected pension benefits have 
not been met.  38 U.S.C.A. §§ 1155, 1502, 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.321(b)(2), 4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

The evidence of record shows that the veteran served in the 
United States Army from July 1974 to August 1983 and was 
discharged under honorable conditions following a failed 
attempt at drug abuse rehabilitation.  The veteran never 
served in the Republic of Vietnam nor did he have any combat 
service.  He did, however, have overseas service in Hawaii 
from January 1975 to June 1977, and in Korea from November 
1979 to February 1981.  Service medical records do not 
contain any complaints of or treatment for a psychiatric 
disability and the veteran does not assert that he received 
any such treatment during service.

VA treatment records reflect that the veteran presented for 
psychiatric treatment in 2000 and related that he had combat 
service in the Republic of Vietnam.  He reported to a number 
of health care professionals, including a VA examiner in 
November 2001, that he had witnessed the death of a friend 
from the recoil of a Howitzer, that he took on incoming fire 
and fired upon the enemy in his position as a gunner, and 
that he witnessed the mutilation of enemy soldiers.  Not 
surprisingly, when the veteran also related having difficulty 
sleeping and various other symptoms generally associated with 
post-traumatic stress disorder, an Axis I diagnosis of post-
traumatic stress disorder was rendered and the veteran was 
enrolled in VA's program to treat that disability.  The 
veteran's treatment records also include the Axis I diagnosis 
of cocaine dependence.

The veteran was sent a letter by the RO in July 2001, 
requesting information on in-service stressors.  The veteran 
did not reply.  He did, however, as noted above, relate to a 
VA examiner in November 2001 that he had spent fourteen 
months on active combat duty in the Republic of Vietnam and 
described several combat-related stressors.

The veteran stated in his VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted in September 2002, that he had 
not reported to anyone at the VA treatment facility that he 
had served in Vietnam, but that he had related seeing friends 
killed in a motor vehicle accident Hawaii.  In January 2003, 
the veteran testified before an RO hearing officer that his 
in-service stressor was seeing three people crushed in a 
motor vehicle accident during his service in Hawaii in 1973; 
he related that his vehicle was allowed to pass the accident 
and he saw three individuals from a different unit who 
appeared to be dead.  The veteran testified that he did not 
stop to assist with the accident and nowhere in his testimony 
did he relate knowing any of the individuals in the accident.  
The veteran testified that this was his only in-service 
stressor and that he had nightmares of the scene.

In April 2003, the veteran was again requested to submit 
information and/or evidence sufficient to verify his alleged 
in-service stressor and substantiate his claim of entitlement 
to service connection for post-traumatic stress disorder.  He 
did not respond.

VA treatment records dated in April 2003 and May 2003 reflect 
treatment for marijuana dependence, cocaine dependence, and 
post-traumatic stress disorder.  These records show that the 
veteran related that he did not participate in combat with 
the enemy, but that he saw friends killed when a vehicle 
overturned.  Again, there is a reference to service in the 
Republic of Vietnam.

Given the evidence as outlined above, the Board finds that 
the in-service stressors upon which the diagnosis of post-
traumatic stress disorder was based are complete fabrications 
and, as such, the diagnosis does not meet the criteria of 
38 C.F.R. Section 4.125(a), i.e.:  there is no credible 
supporting evidence that the claimed in-service stressors 
occurred.  As pointed out above, the veteran never 
participated in any combat situations nor did he ever set 
foot in the Republic of Vietnam.  Although he related to the 
adjudication arm of VA that his in-service stressor is an 
unverified accident which happened during his period of 
service in Hawaii, he has continued to relate to the health 
care professionals within VA that his in-service stressors 
are events that occurred in Vietnam.  Thus, the Board finds 
the veteran's assertions wholly incredible.  Additionally, 
the veteran has failed to respond to the RO's attempts to 
obtain enough information to verify the alleged motor vehicle 
accident described as occurring during service in Hawaii at a 
time period when the veteran was not even serving on active 
duty with the military.  As such, any attempts to verify that 
one stressor would be futile. 

Based on the fact that the veteran does not have a verifiable 
in-service stressor, the diagnosis of post-traumatic stress 
disorder is not accepted.  Thus, there is no current 
disability for which to grant VA compensation benefits.  
Accordingly, the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder is denied.

II.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A.  Knee

The veteran's left knee disability has been evaluated as 10 
percent disabling using the criteria of 38 C.F.R. Section 
4.71a, Diagnostic Code 5257, as there is not a diagnostic 
code that sets forth criteria for assigning disability 
evaluations for chondromalacia.  When an unlisted condition 
is encountered, it is permissible to rate that condition 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20.  

Diagnostic Code 5257 allows for the assignment of ratings 
based on knee impairment with evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when the impairment due to 
subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when the impairment is 
moderate, and a 30 percent evaluation is assigned when the 
impairment is deemed to be severe due to recurrent 
subluxation or lateral instability.  It is noted that knee 
impairments may also be evaluated based on limitation of 
motion, dislocated or removed cartilage, nonunion and/or 
malunion of the tibia and fibula, or the presence of genu 
recurvatum. 

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The United 
States Court of Appeals for Veteran Claims (Court) 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain have been considered in conjunction with the Board's 
review of the limitation of motion diagnostic codes.

In April 2001, the veteran requested that a rating higher 
than 10 percent be assigned for his left knee disability as 
his knee problems had increased in severity.  Treatment 
records dated from August 2000 to May 2003 were obtained, but 
only reflect the completion of physical therapy for left knee 
pain in December 2000 and the issuance of a cane to assist 
with ambulation.  Subsequent treatment records reflect 
complaints of low back pain with medication prescribed as 
well as treatment notes from the mental health care clinic.

The veteran underwent VA examination in November 2001 and 
related constant left knee pain with occasional locking and 
swelling.  He stated that he did not take any medication for 
his knee pain nor did he participate in any treatment on a 
regular basis.  Upon examination, the veteran was noted to 
have an antalgic gait favoring his left lower extremity; 
there was no swelling in the knee, but there were subjective 
complaints of tenderness as well as crepitus with motion.  
The veteran was able to extend his left knee to 0 degrees, 
hyper-extend it to 10 degrees, and flex it to 100 degrees 
without pain.  X-rays were noted to be within normal limits.  
His left quadriceps measured 21.5 inches compared to the 23 
inch right quadriceps.  A diagnostic impression of chronic 
left knee pain with quadriceps atrophy was rendered and the 
examiner opined that the veteran's left knee disability 
caused mild to moderate functional impairment.

The veteran testified before an RO hearing officer in January 
2003 that his knee swelled and locked up occasionally, that 
his pain on a daily basis was a nine on a scale of one to ten 
with ten being the worse possible pain.  He stated that he 
used hot packs and pain medication as needed.  The veteran 
testified that he did not participate in any type of therapy 
for his left knee disability, but that a knee cap replacement 
had been recommended at one point.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluation currently assigned accurately 
reflects the disability experienced by the veteran for slight 
left knee disability.  Specifically, the veteran does not 
require treatment for his knee pain, limitation attributed to 
the left knee disability has been deemed to be mild to 
moderate by a medical professional based predominantly on 
complaints of pain, he has minimal limitation of motion, and 
there is no objective evidence of lateral instability or 
subluxation.  If limitation of motion diagnostic codes were 
employed, the veteran would not be assigned a compensable 
evaluation as his flexion is not limited to 45 degrees or 
less nor is his extension limited to 10 degrees or less.  
Additionally, the atrophy in the left quadriceps does not 
represent any additional disability.  As such, a rating 
higher than 10 percent is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he is totally unemployable 
because of his service-connected knee and feet disabilities, 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful.  The veteran has not required frequent periods 
of hospitalization for his knee disability and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by continuous 
knee pain and the need to use a cane to ambulate would have 
an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 10 percent evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the veteran as a result of his left knee disability and his 
request for assignment of a rating higher than 10 percent is 
denied.

B.  Feet

The veteran's foot disabilities are each assigned a 10 
percent rating under 38 C.F.R. Section 4.71a, Diagnostic Code 
5784, which allows for the assignment of a 10 percent rating 
when there is evidence of moderate foot injury, a 20 percent 
evaluation when there is moderately severe foot injury, and a 
30 percent rating when there is evidence of severe foot 
injury.  A 40 percent evaluation is assigned when there is 
actual loss of use of the foot.

The veteran asserts that his foot disabilities are more 
severe than rated.  Treatment records dated from August 2000 
to May 2003 do not reflect any treatment whatsoever for a 
foot disability.

The veteran underwent VA examination in November 2001 and 
related having no plantar warts and no need for medical 
treatment for calluses on his feet.  Upon examination, there 
were only very mild calluses found on the great toe of the 
left foot and no other calluses or warts; he had a full range 
of motion in the ankles.  The veteran was noted to have mild 
bilateral hallux valgus and pes planus with x-rays showing 
nothing other than the hallux valgus.  The examiner rendered 
the diagnostic impression of history of subjective bilateral 
calluses with self-treatment, stable.

In testimony before the RO hearing officer in January 2003, 
the veteran related occasional swelling and soreness of both 
feet and some spasms.  He stated that he had not required any 
medical treatment for his feet in recent years.

Given the evidence as outlined above, the Board finds that 
the 10 percent evaluations assigned to each of the veteran's 
foot disabilities more than appropriately reflects the 
clinical impairment experienced.  Specifically, at best, the 
veteran has slight impairment of the left foot characterized 
by very mild calluses on the left great toe and subjective 
complaints of occasional soreness and swelling, and slight 
impairment of the right foot characterized by subjective 
complaints of occasional soreness and swelling.  There is no 
objective medical evidence to even remotely suggest that his 
foot disabilities are moderate, which is the rating criterion 
for the currently assigned 10 percent.  Thus, it would appear 
that the 10 percent evaluations currently assigned are based 
on the minimal clinical findings and the veteran's continued 
complaints of pain in his feet.  Consequently, ratings higher 
than 10 percent for each of the veteran's foot disabilities 
are denied on a schedular basis.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected feet impairments 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations.  
As such, the Board does not find that a rating higher than 10 
percent is warranted on an extra-schedular basis for either 
foot disability.  Consequently, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairments experienced by the veteran 
and his request for higher ratings is denied.

III.  Nonservice-Connected Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who 
is permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely 
to be permanent shall be rated as permanently and totally 
disabled.  For the purpose of pension, the permanence of the 
percentage requirements of 38 C.F.R. Section 4.16 is a 
requisite.  When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure or follow 
substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is 
immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. Section 4.16 are as 
follows:  if there is only one disability, this disability 
shall be ratable at 60 percent or more; if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disability(ies), age, occupational background 
and other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The veteran served more than ninety days during a period of 
war and has three service-connected disabilities, each rated 
as 10 percent disabling with a total combined service-
connected rating of 30 percent.  As such, the veteran meets 
the eligibility requirement based on his service, but does 
not meet the disability requirements based on percentage 
standards of the rating schedule solely for service-connected 
disabilities.  Thus, it must be determined if he meets the 
standards with both service-connected and nonservice-
connected disabilities combined and/or if he is unemployable 
by reason of his disabilities, age, occupational background 
and other related factors.

The veteran testified in January 2003 before an RO hearing 
officer that he was fifty years old, had an eleventh grade 
education and vocational training as a mechanic.  He stated 
that he had worked as a mechanic, but terminated that line of 
work due to his knee disability.  The veteran testified that 
he most recently worked as a grocery stocker/bagger, but 
terminated that employment in 2001 because he was unable to 
get along with his employer.

The medical record reveals that the veteran is treated for 
low back pain with medication, varicose veins of the lower 
extremities with anti-embolism stockings, and drug abuse and 
post-traumatic stress disorder with therapy and medication.  
The record also reflects that the veteran had a cocaine-
induced myocardial infarction in January 2001, and has well-
controlled hypertension and high cholesterol.  

It is important to point out, as detailed above, that the 
diagnosis of post-traumatic stress disorder is not accepted 
as it was rendered based on false information supplied by the 
veteran.  Additionally, drug abuse is not deemed a disability 
for VA compensation and pension purposes as it is due to 
one's own willful misconduct or vicious habits.  See 
38 C.F.R. § 3.3.

In March 2001, the veteran underwent a vocational 
rehabilitation evaluation as part of his mental health care.  
The veteran related that his relationships had deteriorated 
due to symptoms of his post-traumatic stress disorder and 
that this deterioration had adversely affected his 
employment.  Following a complete interview of the veteran, 
the counseling psychologist opined that the veteran was 
unemployable due to the impairment caused by his emotional 
lability.  The psychologist further opined that there was a 
poor prognosis for improvement.

Upon VA examination in November 2001, the veteran was found 
to have no obstructive lung defect, but a mild decrease in 
diffusion capacity upon pulmonary function study, slight 
limitation of motion in the lumbar spine, slight limitation 
of motion in the left knee, and complaints of back, left 
knee, and bilateral foot pain.  The veteran was noted as 
having a history of trauma to the left knee, calluses on both 
feet, drug-induced myocardial infarction, chronic post-
traumatic stress disorder, and a remote history of tobacco 
abuse with chronic bronchitis and mild decrease in diffusion 
capacity.  The veteran related that he last worked in 
February 2001 and spent his time sitting around, watching 
television, and occasionally fishing.

The veteran submitted a pay stub dated in September 2001 from 
a dollar store reflecting that he worked approximately 
thirty-seven hours during the September pay period.

The veteran submitted a physician's statement dated in 
October 2002 reflecting complaints of non-specific chest pain 
with a low heart rate.  The prognosis was reported as good 
with referral to a cardiologist.

Based on the medical record, the veteran has chronic low back 
pain with no objective findings of disease, spasm, or loss of 
lateral motion.  Thus, a 10 percent rating is assigned under 
Diagnostic Code 5295 for lumbosacral strain with 
characteristic pain on motion.  His varicose veins are 
assigned a 10 percent rating under Diagnostic Code 7120 as 
his symptoms are relieved with the use of compression 
hosiery.  Chronic bronchitis is assigned a 10 percent rating 
under Diagnostic Code 6600 based on the clinical findings of 
mild decrease in diffusing capacity.  And, a 10 percent 
evaluation is assigned for the residuals of myocardial 
infarction under Diagnostic Code 7005 due to the veteran's 
complaints of atypical chest pain and hypertension controlled 
by medication.  Thus, when combining these worst-case 
scenario ratings assigned for nonservice-connected 
disabilities with those of the veteran's service-connected 
disabilities using the combined rating table found at 38 
C.F.R. Section 4.25, a total combined rating of 60 percent is 
assigned.  As a consequence, the veteran still does not meet 
the percentage standards of the rating schedule.

The record reflects that the veteran is fifty-two years old 
and has an eleventh grade education with vocational training 
as a mechanic; he has work experience as a mechanic and 
grocery bagger/stocker.  The veteran testified that he quit 
his most recent job as a grocery bagger/stocker because he 
could not get along with his boss, not because of physical 
impairment.  Employment records reflect that he worked at 
least into September 2001.

The only medical opinion of record as to the veteran's 
ability to work is that of a psychologist who rendered his 
opinion based upon the veteran's fabricated story of having 
symptoms of post-traumatic stress disorder as a result of 
service in Vietnam.  Accordingly, this opinion is of no use 
in determining the veteran's ability to work as it is based 
on erroneous information.  The veteran's treatment records, 
however, are found to be credible evidence and they do not 
suggest that he is limited by disability, age, or educational 
background from obtaining and maintaining employment.  In 
fact, his impairments are portrayed in the medical record as 
rather minimal.  As such, the Board finds that the veteran is 
not precluded from securing and following some form of 
substantially gainful employment consistent with his 
education and work experience.  Consequently, the veteran's 
request for nonservice-connected pension is denied.

IV.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II), which addressed the timing and content 
of proper VCAA notice.  Following a complete review of the 
record evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims here on 
appeal has proceeded in accordance with the law and 
regulations. 
 
The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in January 2002 and the VCAA 
notice was not given to the veteran in April 2003.  
Fortunately, the Court stated in Pelegrini II that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.   

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in April 2003 and again in February 2004.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, that his service-connected 
disabilities were more severe than rated, and that he was 
unemployable due to disability, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  Moreover, under 
the circumstances of this case - including the RO decision 
appealed, the statement of the case and supplement thereto, 
and the letters requesting information to corroborate the 
alleged in-service stressors - the veteran had been provided 
with abundant information concerning the reasons why the 
evidence of record does not support his claims, and what type 
of evidence would be needed to provide a basis for a grant of 
the benefits sought.

The Veterans Benefits Act of 2003 amended 38 U.S.C. Section 
5103(b) to provide that the one-year limitation in that 
section should not be construed to prohibit VA from making a 
decision on the claim before the expiration of the one-year 
period.  This section of the Veterans Benefits Act of 2003 
also provides that nothing in the section should be construed 
to require re-notification or additional notification to the 
claimant.  This amendment is effective as if enacted on 
November 9, 2000.  Consequently, the Board finds that not 
only is the notice given to the veteran sufficient, but the 
decision rendered prior to the expiration of the one-year 
notice period is appropriate. 

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in January 2003.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.

A rating higher than 10 percent for left knee chondromalacia 
is denied.

A rating higher than 10 percent for calluses of the left foot 
is denied.

A rating higher than 10 percent for calluses of the right 
foot with plantar warts is denied.

Nonservice-connected pension benefits are denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



